DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 2/8/2021, are acknowledged.  Claims 39, 40, 42-46, 49-54, 67-76 are pending. 

Response to Arguments
The claims are amended to specify particular types of surfactants and to remove the feature that at least a portion of the wax material is exposed to both the surfactant and the liquid component.  This amendment suffices to overcome the 35 U.S.C. §112 rejection.
The amended claims now read “wherein at least a portion of the wax material is exposed to the liquid component in the liquid formulation.”   Applicant asserts that support for this limitation is found in the disclosures that electret particles are in a liquid carrier or liquid formulation.  The Examiner disagrees.  The claims already read that the electret particles are suspended within said liquid formulation.  The disclosures referenced by Applicant support this notion, not “wherein at least a portion
Nonetheless, for purposes of compact prosecution, the Examiner will also entertain that the disclosure supports the amendment in question.   That said, Applicant apparently suggests that this limitation is enabled by the fact that “in the recited emulsion, both the surfactant and the liquid component are in solution, and the component of the solution maintain the wax material in a dissolved state.” Reply at page 9.   Notably, none of these features are in the claims.  Applicant’s suggestion as to enablement of these features is apparently based on them being inherent aspects of an emulsion.   If that is the case, then other references that teach emulsions 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 40, 42-46, 49-54 and 67-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this instance, Applicant fails to point to any support in the specification for the limitation “wherein at least a portion of the wax material is exposed to the liquid component.”  Indeed, no description of such a feature is disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 75 and 76 contain the trademark/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, ¶ 2.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 39, 40, 42-46, 49-51, 54 and 67-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulqueen et al. (US 2009/0269382) in view of Howse (WO 97/33472 A1). 
Regarding claims 39 and 67, Mulqueen et al. teaches “a product comprising microcapsules . . .  [comprising] a core comprising an agrochemical which a has a melting point greater than or equal to 25 ºC characterized in that the agrochemical is dispersed as a solid in a hydrophobic material which has a melting point greater than or equal to 25 ºC.”  Abstract.  “Suitably the hydrophobic material is a wax.”  Para. [0037].  “Such products encompass the use of waxes with a melting point above ambient temperature (25 C) and include paraffin wax, carnauba wax, beeswax” (current claim 74).  Para. [0030].  This reads on particles made throughout of a wax material selected from carnauba wax, beeswax . . ” and “agent is mixed with the wax material of the particles and is distributed throughout the particles.”  Mulqueen et al. also teaches “microcapsule particle) sizes within the range from about 1 to about 200 m.”  Para. [0022].  Further, Mulqueen et al. teaches that “[t]he capsule compositions will be dispersion in water” (current claims 40 and 68).  Para. [0081].  This reads on “suspended within said liquid formulation.”  
Although Mulqueen et al. is silent regarding the particles being electret, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical 
Mulqueen et al. further teaches that
it is possible to add additional agrochemicals to the aqueous phase, either as solids, emulsions (either as an emulsion of a compound that is liquid at ambient temperature or as an emulsion of a solution of an agrochemical in a suitable essentially water immiscible solvent) or as a solution in water or mixtures of the above. The agrochemical added directly to the external aqueous phase may be the same compound as within the microcapsule.

Para. [0082].  This reads on “agent being both encapsulated with and dispersed on a surface of the electret particles.”  Mulqueen et al. also teaches “surfactant or surfactants in the aqueous phase of the microcapsule suspension.”  See para. [0063].    Mulqueen also teaches that suitable surfactants include polyethylene glycol ethers and ethoxylated nonylphenols, which read on the group of recited surfactants.  See para. [0063].  
	Mulqueen et al. does not teaches an “arthropodicial agent.”
Howse teaches “a pesticidal or herbicidal compositions in particulate form which comprises composite particles each comprising a core of an inert substrate having a pesticide or herbicide associated therewith and a coating of an electrically resistive material carrying an electrostatic charge.”  Abstract.  The electrically resistive material “readily accepts an electrical charge, such as a wax.”   While Howse et al. does not expressly states that such particles are electrets, this much is implied in that Howse also recognizes the prior art of electrostatically 1, and which Applicant admits are “essentially electret particles.”  Reply, filed 11/8/2016, at page 10. 
Howse provides examples demonstrating the mortality of cockroaches, i.e., an arthropod.   See e.g., Example 1.  In addition to disclosing insecticides (current claims 43 and 70), see e.g., page 2, line 28, Howse teaches the use of sexual phermones as attractants (current claims 42, 44, 69 and 71).  Page 5, line 10.  These disclosures imply arthopocidal chemicals and pheromones as recited in these claims. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Mulqueen et al. by incorporating an arthopodicial agent taught by Howse et al.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Indeed, one of ordinary skill in the art would have a reasonable expectation of success in incorporating an arthropodicial agent in the composition of Mulqueen et al. because Howse et al. teaches using such an agent with wax material that “ensur[es] good attachment and controlling the release rate.”  Page 5, lines 28-30. 
Regarding claims 49 and 50, the identification of target insects merely indicates an intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Regarding claim 51, Howse teaches that the term “pesticide” includes “insect growth regulators.”  Page 2, lines 28-29.
Regarding claim 54, Howse teaches that the composition gets on the feet of insect or mites.  Page 6, lines 9. 

Claims 52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulqueen et al. (US 2009/0269382) in view of Howse (WO 97/33472 A1) as applied to claims 39, 40, 42-46, 49-51, 54 and 67-74 above and further in view of Howse et al. (WO 00/01236 A1) (hereinafter, “Howse et al.”)  
Teachings of Mulqueen et al. and Howse are discussed above.
Neither Mulqueen et al. nor Howse a chemical agent selected from the groups recited in claims 52 and 53.
Howse et al. teaches “a particulate composition containing particles of an initially unmagnetized material, which is capable of becoming magnetically polarized when subjected to an electric or magnetic field, the said particles being associated with at least one pesticide or
behaviour modifying chemical” (current claims 42-44).  Abstract.  “By the term ‘pesticide’ as used herein is meant an insecticide, acaricide, fungicide, insect growth regulator, chemosterilant, bacterium, fungus or virus” (current claims 42-46 and 49-51).  Para. [0010].  Specifically, “[n]aturally occurring insecticides include materials such as plant extracts and essential oil, including oil of thyme” (current claims 52 and 53).  Para. [0018].  “The efficacy and power of adhesion of electrostatically charged particles depends on their ability to attach to the insect see also para. [0023]. According to Howse et al. the particles are coated with a material which is carrier for the pesticide or behavior modifying chemical, wherein the carrier comprises a substance from a lipid, a resin and a polymer (current claim 39(ii) and 40).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further modify the combined teachings of Mulqueen et al. and Howse  with that of Howse et al. and reach the instantly claimed invention.   In this regard, one of ordinary skill in the art looking to practice the Howse’s general teaching with respect to a natural insecticide need only look to Howse et al.'s more specific teaching in this regard with respect to thyme oil.   In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1The Abstract of the WO 94/00980 provides, “Pest Control wherein at least part of a pest is exposed to particles which carry an electrostatic charge . . . and comprise a wax.”